Citation Nr: 0839919	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-37 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for a left knee 
disability. 


FINDINGS OF FACT

The veteran's left knee disability (left knee patellofemoral 
syndrome status post arthroscopy and chondroplasty) first 
manifested many years after his separation from service and 
is not related to his period of service or to any incident 
therein.


CONCLUSION OF LAW

The veteran's left knee disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The veteran contends that his currently diagnosed left knee 
disability is related to an injury he sustained while 
stationed in the Philippines.  Specifically, he contends that 
while pole vaulting for the Air Force track team, he fell 
hard on his left knee.  He contends that the pain in his left 
knee has become progressively worse since separation from 
service and as a result of the pain, he has undergone two 
left knee operations. 

A review of the veteran's service medical records reflects 
that in December 1961, the veteran reported to sick call with 
a cold and a sore throat, at which time he also reported that 
he was experiencing intermittent pain in his left knee 
following a pole vaulting fall that occurred seven months 
earlier.  The physician noted that the area around the 
veteran's left patella appeared enlarged and questioned 
whether the knee was fractured.  However, a resulting X-ray 
of the knee performed that same day showed no significant 
bone or joint abnormality.  There are no further service 
medical records demonstrating complaints or abnormalities of 
the left knee.  On examination in November of 1962, prior to 
separation from service, no abnormality of the left knee was 
found.  The veteran was not diagnosed with arthritis or any 
problem with the knee.  As no abnormality of the knee was 
found on examination at separation from service, the Board 
finds that a chronic disorder of the left knee did not 
manifest during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
left knee disability.  38 C.F.R. § 3.303(b).  The first post-
service medical record evidencing a left knee disability is 
dated March of 2001.  At that time, the veteran sought 
treatment for pain in his left knee that centered over his 
knee cap and spread into his thigh and down his leg.  He 
reported that he had undergone arthroscopic surgery in the 
1980's which he felt had ultimately left his knee in worse 
condition.  X-ray examination of the left knee revealed no 
evidence of facture or joint effusion.  There was, however, a 
marked degenerative change which was greatest at the 
patellofemoral joint.  The physician prescribed nonsteriodal 
anti-inflammatory medications.  Two subsequent treatment 
records dated in January 2002 and October 2002 show 
complaints of continuous pain in the left knee, as well as a 
complaint of pain in the Achilles tendon.  The veteran 
attributed the pain in his Achilles tendon to pole vaulting 
in the 1960's, but did not attribute his knee pain to pole 
vaulting in any of those treatment records.  At no time 
during this period did any treating provider relate the 
veteran's left knee disability to his period of active 
service.  

In March 2002, the veteran underwent a second left knee 
surgery.  A pre-surgery MRI revealed osteoarthritis of the 
left knee with a complex tear of the medial meniscus and 
chondromalacic changes.  The veteran then underwent a 
diagnostic and operative arthroscopy.  At no time did the 
treating provider relate the veteran's left knee disability 
to his period of active service. 

The veteran sought further treatment for his left knee from a 
private physician in May 2004, when he reported that he was 
unable to walk for a long period of time without experiencing 
pain.  X-ray examination showed mild to moderate degenerative 
arthosis, and the veteran was diagnosed with significant 
patellofemoral disease.  The physician requested the 
veteran's surgery records in order to better understand the 
veteran's medical history.  Subsequent records dated to 
September 2004 show continued treatment for left knee pain, 
as well as repeated attempts by the physician to obtain the 
veteran's surgery records, to no avail.  At no time did the 
physician relate the veteran's left knee disability to his 
period of active service.  

On VA examination in November 2004, the veteran reported that 
he sought medical treatment for leg pain in the early 1970's, 
and that in 1980 he was advised to perform quadricep 
exercises.  After examining the veteran and reviewing the 
case file, the physician opined that it was less likely than 
not that the veteran's current knee disability was related to 
his in-service knee injury.  In coming to that conclusion, 
the examiner was mindful of the lengthy lapse of time between 
the veteran's separation from service and when he reported 
that he first sought medical treatment for left knee pain, 
almost ten years later. 

In March of 2005, after the RO denied the veteran's claim for 
service connection, the veteran submitted a medical opinion 
from the private physician who treated him from May 2004 to 
September 2004.  The physician stated the veteran recently 
indicated that his knee injury was related to a pole vaulting 
injury he incurred while on active duty.  The physician 
opined that it was certainly possible that the veteran's 
symptoms could have originated from the pole vaulting injury, 
pointing to the complex tears in the knee ligaments as 
possibly consistent with such an injury. 

Because of the contrasting opinions, the RO requested a 
second VA examination in April 2006 in order to better 
determine whether the veteran's current left knee disability 
was related to service.  After examining the veteran and 
reviewing his claims file, the VA physician again opined that 
it was less likely than not that the veteran's current knee 
disability and two previous operations were related to his 
in-service pole-vaulting injury.  The physician noted the 
positive March 2005 opinion but determined that the twenty-
year gap of evidence of medical treatment for a knee injury 
in the claims file casted doubt as to any relation between 
the veteran's current knee disability and his in-service 
injury.    

Given the length of time between the veteran's separation 
from service and the initial record of diagnosis, the veteran 
is not entitled to service connection for a left knee 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment since separation from 
service, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993). 

In this case, the Board assigns more probative and persuasive 
value to the November 2004 and April 2006 opinions finding 
that the veteran's current left knee disability was not 
related to his in-service injury and was more likely caused 
by factors unrelated to service, than to the March 2005 
private physician opinion that the veteran's current left 
knee disability could be related to his in-service pole 
vaulting injury.  There is no evidence in the March 2005 
opinion that the physician reviewed the veteran's record as a 
whole in conjunction with rendering his opinion.  The 
physician's treatment records show that the physician was 
unable to review the veteran's surgery records.  Because the 
record reflects that the veteran's left knee disability 
reportedly did not manifest until many years after service, 
with the first doctor's visit in the early 1970's and surgery 
in the 1980's, it is unclear whether the March 2005 physician 
was aware of the length of time between service and 
treatment, lessening the probative value of the opinion.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or an such 
relationship).

In contrast, the November 2004 and April 2006 VA opinions 
were based on a review of the record, including the claims 
file, the veteran's service medical records, and for the 
April 2006 opinion, on review of the March 2005 positive 
opinion.  The opinions were supported by an adequate rational 
as to why the veteran's current left knee disability was not 
likely related to service.  Further, the April 2006 opinion 
comports with the November 2004 VA opinion.  The examiner 
found it significant that there were no records of treatment 
for a knee injury until twenty years after separation from 
service.  After reviewing the veteran's in-service medical 
records, the examiner concluded that the veteran's in-service 
injury had resolved itself prior to separation from service, 
therefore making it unlikely that the current left knee 
disability was related to his period of active service.  
Because the November 2004 and April 2006 assessments are more 
probative and persuasive than the March 2005 opinion, the 
Board finds that service connection is not warranted. 

The Board has considered the veteran's assertions that his 
left knee disability is related to his period of active 
service.  To the extent that the veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, arthritis and patellofemoral disease, as contrasted 
with symptoms of pain and swelling, are not subject to lay 
diagnosis.  The veteran can report having pain and swelling.  
However, those are subjective symptoms and the associated 
disorders are not readily identifiable in a way that may be 
observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different joint disorders.  The 
veteran does not have the medical expertise to discern the 
nature of any current orthopedic diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  

The weight of the credible evidence demonstrates that the 
veteran's left knee disability first manifested many years 
after service and is not related to his active service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for his left knee 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, April 
2005, and September 2005; a rating decision in December 2004; 
a statement of the case in September 2005; and a supplemental 
statement of the case in February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2006 Supplemental Statement of the Case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Additionally, the 
veteran has been provided two VA examinations with respect to 
his claim.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


